Citation Nr: 9924730	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to December 
1956 and from August 1966 to August 1968.

This appeal arose from a November 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from PTSD which can be related to his period of 
service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran's DD-214 indicated that he was not involved in 
any campaigns or combat and had not received any injuries.  
He was awarded the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal and the 
Navy Unit Commendation.  He received no combat badges.  His 
military occupational specialty was equipment operator.

The veteran's service medical records contain no evidence of 
any complaints of or treatment for psychiatric problems 
during service.  The August 1966 entrance examination and the 
August 1968 separation examination both found that he was 
psychiatrically within normal limits.

VA examined the veteran in July 1964 and June 1975.  He 
offered no complaints of a psychiatric nature and no 
psychiatric diagnoses were made.

In 1997, the veteran submitted several statements from two of 
his sisters, his current wife and his ex-wife and a friend.  
Each of these statements attested to the personality changes 
they noted in the veteran subsequent to his return from 
Vietnam.  They each indicated that he had been a friendly, 
outgoing, confident person before he volunteered to serve in 
Vietnam.  After coming home, he was described as withdrawn, 
depressed and angry.  He suffered from violent nightmares and 
his ex-wife stated that he became verbally and physically 
abusive.  

The veteran submitted private treatment records developed 
between June 1995 and December 1996.  On June 19, 1995, he 
indicated that he was doing "OK."  He was on no medications 
and his mood was noted to be stable.  His marriage was 
working well and his mental status was described as 
unremarkable.  On September 16, 1996, he returned to 
treatment after an absence of some 16 months.  He indicated 
that he was having nightmares, flashbacks and trouble with 
interpersonal relationships.  He had been placed on Valium.  
He said that he had bouts of depression, and admitted that 
occasionally used alcohol.  The mental status examination 
found that his mood was depressed and his affect was 
appropriate.  The impression was PTSD, due to the Vietnam 
conflict.  On October 17, he stated that he had been having 
trouble with Vietnam memories for years, but had never said 
anything out of embarrassment.  On December 12, the examiner 
indicated that the veteran had given him details about his 
inservice stressors.  He indicated that he had a fear of 
crowds and suffered from nervousness, depression, nightmares 
and hypervigilance.

In August 1997, the veteran provided a statement about his 
alleged stressors.  He stated that during basic training, a 
drill instructor had thrown what they took to be a live 
grenade into the lounge.  This scared all the men there.  
Sometime in 1966 or 1967, he was driving a fuel truck at a 
high rate of speed (in order to return to base before dark), 
when he came to the crest of a hill and almost ran head-on 
into an American tank.  He was able to swerve at the last 
moment and avoid the accident.  He almost had another 
accident when he almost hit a soldier that he originally had 
mistaken for an enemy soldier (he turned out to be an 
American).  He stated that while stationed at Deep Water 
Piers in DaNang, he fractured a finger when he jumped to 
avoid a mortar attack (the objective service medical records, 
while noting this injury, do not state the circumstances 
under which it was incurred).  Finally, he reported that, 
when he was off-duty, he had asked to join a patrol in a 
swift boat.  While in one of the rivers, they came under 
intense small arms fire and one of the men was mortally 
wounded.  The Petty Officer in charge of the boat asked the 
veteran not to say anything to anyone; he did not want to get 
into trouble for having an unauthorized person aboard the 
patrol boat.

The veteran was afforded a VA examination in October 1997.  
He recounted the same stressors as noted above, although he 
added an incident in Vietnam when someone had thrown a live 
grenade into a bunker he was in.  It smoked, but did not 
explode.  He reported that he suffered from repeated 
nightmares, from which he would awaken screaming.  During 
these nightmares, he would strike his wife.  He also 
experienced severe insomnia; he indicated that he could not 
sleep without having a drink.  He described himself as very 
nervous and very hyper-alert and indicated that he could not 
get along with others.  He had trouble expressing his 
feelings and constantly thought of Vietnam.  The mental 
status examination found that his mood was slightly depressed 
and his affect was labile.  He was highly anxious, nervous, 
apprehensive and hyper-alert.  There was no evidence of a 
psychosis and cognition was intact.  The Axis I diagnosis was 
PTSD, mild, due to Vietnam conflict with alcohol abuse.

In June 1998, the U. S. Armed Services Center for Research of 
Unit Records provided a copy of the veteran's unit history 
from 1966.  This documented several enemy mortar and rocket 
attacks and several convoy incidents.  They did not mention 
any near accidents.  It went on to note that anecdotal 
incidents are not researchable.  In order to be researched, 
incidents must be reported and documented.  Almost hitting a 
truck or a near accident are not found in combat records.  
Unless an official report was filed, incidents such as these 
cannot be verified.

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, it is found that there is a clear 
diagnosis of PTSD in the record.  Both the veteran's private 
physician and the October 1997 VA examination diagnosed this 
condition.  As a consequence, the first prong of the test to 
establish well groundedness pursuant to Cohen, supra., has 
been met.

However, the record does not show the incurrence of a 
stressor.  Initially, it is noted that the veteran was not 
engaged in combat.  The evidence indicates that his military 
occupation was equipment operator (according to the veteran's 
statements he drove a truck).  He was not awarded any combat 
badges.  According to Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993), when it has been determined that a veteran was not 
engaged in combat, "...the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor (cite omitted).  Instead, the record must contain 
service records which corroborate the veteran's lay testimony 
as to the occurrence of the alleged stressor."  See also 
Swann v. Brown, 5 Vet. App. 229 (1993); Wood v. Derwinski, 1 
Vet. App. 190 (1991).  There is no evidence of record that 
the veteran experienced, witnessed or was confronted with an 
event or events that involved actual or threatened death or 
serious injury to self or others, which resulted in a 
response of intense fear, helplessness or horror.  While the 
veteran has contended that he experienced near accidents and 
had to jump to avoid mortar attacks at DaNang, there is no 
corroboration in the record that these events occurred or 
that he was in any personal danger from them.  It is also 
noted that the representative, in the April 1999 Informal 
Hearing Presentation, had commented that the U. S. Armed 
Services Center for Research of Unit Records had only 
obtained the history for the veteran's unit for the year 
1966.  The veteran arrived in Vietnam on December 24, 1966; 
it was contended that the unit's history from 1967 and 1968 
should have been obtained.  However, after reviewing the 
response of the U. S. Armed Services Center for Research of 
Unit Records, it is determined that such a request would not 
assist the veteran.  It was noted that the types of near 
accidents that the veteran reported as his stressors would 
not be included in the combat records.  These types of 
incidents, absent an official report, are not verifiable.  
Therefore, obtaining these records prior to a final 
determination of his claim is not necessary.  As a result, 
the second prong of the Cohen test, the incurrence of a 
stressor, has not been met.

The third prong of the well groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
despite the diagnosis of PTSD, there is no evidence of a 
corroborated stressor.  Therefore, the question of whether 
there is a causal nexus is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

